Title: General Orders, 11 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 11th 1777
Andover.Bedford. Concord.


The Court of enquiry of which Lord Stirling is president, now sitting at the president’s quarters, is to inquire into the charge against Brigadier General Wayne—viz: “That he had timely notice of the enemy’s intention to attack the troops under his command on the night of the 20th Ult: and notwithstanding that intelligence, he neglected making a disposition until it was too late either to annoy the enemy, or make a retreat without the utmost danger and confusion”—The president will give notice of the time when the court can enter on the enquiry; when the parties and witnesses are to attend.
Twice a week (Wednesdays and Saturdays) the officers of each company are carefully to inspect the arms, ammunition and accoutrements of their men, to see that they are in perfect order and that nothing is wanting. At the first inspection they are to take an exact account of

every article belonging to each man; and if afterwards any be missing, they are immediately to report the same to the officer commanding their regiment, that the matter may be enquired into, if he judges it proper, by a regimental court martial, and the delinquent punished if deserving it, and charged with the articles lost, to be deducted from his wages.
The militia from the Counties of Prince William, Culpepper, Loudoun, and Berkley, in the State of Virginia are to be formed into a brigade, and to be under the command of Col. William Crawford. The Qr Mr General and Commissary General are to appoint persons therein, to do the duties of their respective departments.
All the troops that came from Peek’s-kill under the command of Generals McDougall, Varnum and Huntington—(Malcom’s regiment excepted) are to be thrown into two brigades, in such manner as those Gentlemen shall think best; a report of which is to be made to the Commander in Chief for his further order.
Col. Malcom’s regiment is to join General Conway’s brigade.
Twelve light-horse with an officer are to mount guard every day with the picquets and be disposed of at the different picquets for the purpose of conveying early intelligence in such a way as the Major General of the day shall direct.
The commanding officers of all those companies which were raised as part of the sixteen additional battalions, and at different times annexed to other regiments, are to make immediate returns, to the Adjutant General, of their strength, and in what regiments they are now doing duty.
The Commander in Chief has the pleasure to inform the army, that Congress have, in a unanimous resolve, expressed their thanks to the officers and men concerned in the attack, on the enemy near Germantown on the 4th instant, for their brave exertions on that occasion; and hopes the approbation of that honorable body, will stimulate them to still nobler efforts on every future occasion.
Captain Paul Parker, of Col. Hartley’s regiment, is appointed to do the duty of Brigade Major, in General Wayne’s brigade, ’till further orders, and is to be respected and obeyed as such.
All firing of guns is absolutely forbidden, without licence first obtained, from the Major General of the day—and the instant a gun is fired, a serjeant and file of men shall be sent, to catch the villain, who is thus wasting ammunition, and alarming the camp. All officers are strictly required to see this order put in execution.
